Citation Nr: 0419971	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman





REMAND

The veteran served on active duty from June 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the veteran has indicated that he was 
subjected to acoustic trauma during service, to include tank 
firing and the firing of other weaponry.  As a lay person, 
the veteran is competent to provide evidence of the 
occurrence of such observable symptoms and events during 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Given the veteran's statements and the uncertainty as to the 
etiology of his bilateral hearing loss, on remand he should 
also be afforded an appropriate VA examination to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) 
(where there is a reasonable possibility that a current 
condition is related to or is a residual of a condition 
experienced in service, the Board should seek "a medical 
opinion as to whether [the claimant's] current disabilities 
are in any way related to or a residual of those experienced 
in service.")  Medical expertise informed by full review of 
the veteran's history, as well as appropriate testing and 
examination is required.

Additionally, the veteran has indicated that he underwent 
left ear surgery on November 18, 2003, at Baptist Hospital in 
Nashville, Tennessee.  In light of this remand and VA's duty 
to assist, the Board finds that a search for these records 
should be completed by the RO.  Likewise, on the veteran's 
April 2002 claim, he indicated that he had received treatment 
from L. Modica, M.D., since 1963.  However, the RO only 
requested records from Dr. Modica since April 2002.  Another 
request for the veteran's complete medical records should be 
made.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  

1.  The RO should obtain copies of 
records pertaining to the veteran's 
left ear surgery on November 18, 
2003, from Baptist Hospital in 
Nashville, Tennessee.  (The address 
for this health care facility is: 
2000 Church Street, Nashville, 
Tennessee 37236).  If records sought 
are not obtained, the RO should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

2.  The RO should obtain copies of 
treatment records pertaining to the 
veteran's hearing loss and tinnitus 
from Dr. Modica since 1963.  (The 
address for Dr. Modica is: 325 N 
State of Franklin Road, Johnson City, 
Tennessee 37601).  If records sought 
are not obtained, the RO should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  Thereafter, the RO should make 
arrangements  with the appropriate VA 
medical facility for the veteran to 
be afforded an examination by an 
appropriate specialist to determine 
the etiology and date of onset of his 
bilateral hearing loss and tinnitus.  
The claims folder must be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran his account of the history of 
his hearing disorder, to include the 
in-service acoustic trauma, as well 
as post-service noise exposure.  The 
examiner should identify all relevant 
pathology which is present and 
describe the nature and progress of 
any pathology which has been 
identified.  After reviewing the 
records and examining the veteran, 
the examiner is requested to express 
opinions as to the following 
questions:

?	What is the apparent/likely date of 
onset and etiology of any bilateral 
hearing loss or tinnitus 
identified?

?	Is it at least as likely as not 
that any current hearing loss or 
tinnitus was caused or aggravated 
by an in-service injury (i.e., 
noise exposure), or the veteran's 
documented in-service boil in the 
right ear or right ear otitis?

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  

4.  The RO then should re-adjudicate 
the veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


